Title: To James Madison from Samuel Smith, 4 May 1804
From: Smith, Samuel
To: Madison, James



Dr. Sir,
Baltimore 4t. May 1804
Mr. Venable & myself had determined to wait on you, During the last Session to Call to your recollection Doctr. John Morton, now of Bordeaux, a Native of Virga. but Resident of Baltimore for years. You will recollect that Mr. Giles, Mr. Venable & myself had recommended Dr. Morton for a Consulate in France—for Bordeaux first, then for Havre & afterwards for Antwerp. Confident in the Integrity, Capacity & honor of Dr. Morton (now a Merchant & Man of property) I have pleasure in inclosing an Extract of a letter from him to his Brother of this City, with a View to remind you of the recommendation & to Solicit you again in his favor, Should a Vacancy happen at either of those Ports.
I pity Mr. Lee, he has a family, but a Broken Merchant Acting as Consul, I fear loses Confidence and Cannot have the Consequence which ought to attach to a public Agent in a Port So important as Bordeaux. I am Dr. Sir, with real Esteem your friend & Servt.
S. Smith
